J. A19043/18


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

VALLEY NATIONAL BANK                        :   IN THE SUPERIOR COURT OF
                                            :         PENNSYLVANIA
                     v.                     :
                                            :
ENGLE EYEWEAR, INC., A                      :
PENNSYLVANIA CORPORATION , AND :
THOMAS J. ENGLE, INDIVIDUALLY,              :
                                            :
                          Appellants        :
                                            :
------------------------------------------- :
                                            :
THOMAS J. ENGLE,                            :
                                            :
                          Appellant         :
                                            :
                     v.                     :
                                            :
VALLEY NATIONAL BANK,                       :      No. 1096 MDA 2017
ROBERT J. KOCHENTHAL, JR., AND              :
JOHN C. PREVOZNIK                           :


             Appeal from the Judgment Entered August 17, 2017,
               in the Court of Common Pleas of Luzerne County
              Civil Division at Nos. 4924 of 2011, 5855 of 2009


BEFORE: GANTMAN, P.J., NICHOLS, J., AND FORD ELLIOTT, P.J.E.


MEMORANDUM BY FORD ELLIOTT, P.J.E.:                    FILED: MAY 1, 2019

      Engle Eyewear, Inc., and Thomas J. Engle (collectively, “appellants”)

appeal from the August 17, 2017 judgments entered by the Court of Common

Pleas of Luzerne County. After careful consideration, we affirm.

      The factual and procedural history of this case is as follows: On May 11,

2005, Valley National Bank (“VNB”) entered into a loan agreement with
J. A19043/18

Engle Eyewear, Inc. (“Engle Eyewear”) in which VNB agreed to lend

Engle Eyewear $75,000.1 On October 11, 2005, VNB entered into a second

loan agreement with Engle Eyewear in which it agreed to lend Engle Eyewear

an additional $34,800.2 Both loans were backed by the United States Small

Business Administration (“SBA”). On May 11, 2006, VNB issued a notice of

default and acceleration pertaining to both loans. VNB and appellants reached

a settlement agreement on June 26, 2007.

        VNB initiated the case before this court by filing a complaint with the

trial court on April 7, 2009 at 5855 of 2009, alleging that appellants breached

the June 26, 2007 settlement agreement. Mr. Engle filed a complaint with the

trial court on October 28, 2013 at 4924 of 2011,3 sounding in negligence

per se, negligence, negligent misrepresentation, conversion, concerted

tortious action, trespass, defamation, invasion of privacy, and infliction of

emotional distress against VNB and two of its employees, Robert J.

Kochenthal, Jr., and John C. Prevoznik. Specifically, Mr. Engle avers that VNB

and Messrs. Kochenthal and Prevoznik improperly disclosed his social security

number and other sensitive financial information on an exhibit attached to




1For ease of discussion, this agreement shall be referenced as the “first loan
agreement.”

2 For ease of discussion, this agreement shall be referenced as the “second
loan agreement.”

3   Mr. Engle filed a writ of summons with the trial court on April 5, 2011.


                                       -2-
J. A19043/18

VNB’s complaint filed at 5855 of 2009. The trial court consolidated the two

cases at 5855 of 2009 on October 2, 2014.

            The [trial court held] a bench trial in the consolidated
            matters on May 17-18, 2016. The [trial court] issued
            an Order in the consolidated matter on December 21,
            2016, entering judgment in favor of [VNB and
            Messrs. Kochenthal and Prevoznik] in Case Number
            4924, and entering judgment in favor [of VNB] in Case
            Number 5855 for a combined total of $157,696.75,
            plus interest at the rate of 6.25% per annum from
            May 16, 2016 to the date of entry of the judgment.
            [Mr.] Engle filed a post-trial motion on January 17,
            2017 seeking reconsideration of the [trial court’s]
            December 21, 2016 Order. [Mr.] Engle also filed on
            January 18, 2017 a Motion Nunc Pro Tunc to
            consider the Post-Trial Motion timely. The [trial court]
            granted [Mr.] Engle’s Motion Nunc Pro Tunc on
            February 6, 2017.

Trial court opinion, 11/6/17 at 2 (footnote omitted).

      On January 20, 2017, appellants filed a notice of appeal to this court.

In a per curiam order, we quashed appellants’ appeal as premature on

May 11, 2017. On June 19, 2017, the trial court denied appellants’ post-trial

motion. Appellants filed another notice of appeal to this court on July 17,

2017.4 On July 26, 2017, this court entered a per curiam order directing


4 We note that appellant filed one notice of appeal from two judgments entered
in this case by the trial court. Two separate notices of appeal should have
been filed as required by case law and the Pennsylvania Rules of Appellate
Procedure. However, until recently the practice of filing a single notice of
appeal was not subject to quashal where: (1) the issues raised as to both
final orders were substantially identical; (2) where the appellees raised no
objection; and (3) where the period in which to file an appeal had run. See
General Electric Credit Corporation v. Aetna Casualty and Surety
Company, 263 A.2d 448, 453 (Pa. 1970). Our supreme court recently
decided that this indulgence was at an end; and henceforth, as of June 1,


                                     -3-
J. A19043/18

appellants to praecipe the trial court prothonotary to enter judgment and to

file a certified copy of the trial court docket reflecting the entry of judgment.

In response, appellants filed with this court a copy of correspondence to the

Luzerne County Prothonotary enclosing a praecipe to enter judgment.

      We    entered another     per curiam        order    on August 15, 2017,

acknowledging receipt of appellants’ response to our July 26, 2017 order but

directing appellants to file certified docket entries showing entry of judgment

below with this court.      In response, appellants filed the certified docket

showing that the Luzerne County Prothonotary entered judgment in favor of

VNB in the litigation originally docketed at 5855 of 2009. On August 24, 2017,

the prothonotary entered judgment in favor of VNB and Messrs. Kochenthal

and Prevoznik and against Mr. Engle in the litigation originally docketed at

4924 at 2011, upon receipt of a praecipe from appellants.

      Meanwhile, on July 17, 2017, the trial court ordered appellants to file a

concise    statement   of   errors   complained    of     on   appeal   pursuant   to




2018, the failure to file a separate notice of all final orders resolving issues
arising on one or more lower court dockets would result in the appeal being
quashed. Commonwealth v. Walker, 185 A.3d 969, 977 (Pa. 2018). We
recognize that appellants here cannot meet the first prong of the General
Electric test; however, in an abundance of caution based on the reasoning in
Walker, we will not quash this appeal, as it was filed prior to the effective
date of the Walker decision.


                                       -4-
J. A19043/18

Pa.R.A.P. 1925(b). Appellants complied on August 18, 2017.5 The trial court

filed an opinion pursuant to Pa.R.A.P. 1925(a) on November 6, 2017.

      As set forth above, appellants filed their notice of appeal before entry of

final judgment. We will treat appellants’ notice of appeal as having been taken

from the final judgments in this case.       See Pa.R.A.P. 905(a); see also

American and Foreign Ins. Co. v. Jerry’s Sport Center, 948 A.2d 834,

842 n.1 (Pa.Super. 2008), affirmed, 2 A.3d 526 (Pa. 2010) (citations

omitted). Additionally, we note that we have amended the caption to reflect

that this appeal is taken from the judgment entered on August 17, 2017.

      Appellants raise the following issues for our review:

            I.    Whether the trial court erred in the matter at
                  5855 of 2009 (i) by holding for VNB on the
                  promissory notes, dated May 11, 2005 and
                  October 11, 2005, because VNB failed to prove
                  that it was the holder of such notes, or that it
                  was otherwise authorized to prosecute an action
                  to enforce such notes, (ii) by holding that
                  [Mr.] Engle was personally liable on promissory
                  notes that he neither signed nor indorsed, and
                  (iii) by holding for VNB on the “First Loan
                  Agreement” (so called in VNB’s complaint) and
                  the “Second Loan Agreement” (so called in
                  VNB’s complaint), because VNB failed to prove
                  the existence of any such Loan Agreements?

            II.   Whether the trial court erred by holding that
                  VNB, [and Messrs. Kochenthal and Prevoznik]
                  owed no duty to [Mr.] Engle, and have no
                  liability for the unauthorized and improper

5 In its Rule 1925(b) order, the trial court ordered appellants to file their
concise statement within 30 days. We note that appellants timely served their
statement on August 16, 2017. Neither the trial court nor appellee notes that
appellants’ concise statement was not timely filed.


                                      -5-
J. A19043/18


                   public     dissemination     of     [Mr.]   Engle’s
                   confidential financial information and personal
                   identifiers, including his social security number?

Appellant’s brief at 6.

      In the first issue on appeal, appellants challenge the verdict reached by

the trial court. Specifically, appellants contend that VNB failed to prove that

it is the holder of the promissory notes executed on May 11, 2005 and

October 11, 2005, and it is, therefore, not entitled to seek enforcement. (Id.

at 13.)     The trial court determined that VNB, through Mr. Kochenthal’s

testimony, established that it was entitled to enforce the promissory notes.

(Trial court opinion, 11/6/17 at 5.)

      When reviewing a nonjury verdict, we are governed by the following

standard:

                   Our appellate role in cases arising from
                   nonjury trial verdicts is to determine
                   whether the findings of the trial court are
                   supported by competent evidence and
                   whether the trial court committed error in
                   any application of the law. The findings of
                   fact of the trial judge must be given the
                   same weight and effect on appeal as the
                   verdict of the jury. We consider the
                   evidence in a light most favorable to the
                   verdict winner. We will reverse the trial
                   court only if its findings of fact are not
                   supported by competent evidence in the
                   record or if its findings are premised on an
                   error of law. However, [where] the issue
                   . . . concerns a question of law, our scope
                   of review is plenary.

                   The trial court’s conclusions of law on
                   appeal originating from a non-jury trial


                                       -6-
J. A19043/18


                 are not binding on an appellate court
                 because it is the appellate court’s duty to
                 determine if the trial court correctly
                 applied the law to the facts of the case.

           Allegheny Energy Supply Co., LLC v. Wolf Run
           Min. Co., 53 A.3d 53, 60-61 (Pa.Super. 2012)
           (citation and quotation marks omitted; brackets and
           ellipses in original). The trial court, as the finder of
           fact, is free to believe “all, part or none of the evidence
           presented.” Ruthrauff, Inc. v. Ravin, Inc., 914
           A.2d 880, 888 (Pa.Super. 2006) (citation omitted).
           “Issues of credibility and conflicts in evidence are for
           the trial court to resolve; this Court is not permitted
           to reexamine the weight and credibility determination
           or substitute our judgment for that of the fact finder.”
           Id. (citation and internal quotation marks omitted).

Gamesa Energy USA, LLC v. Ten Penn Center Associates, L.P., 181 A.3d

1188, 1191-1192 (Pa.Super. 2018), appeal granted, 191 A.3d 749 (Pa.

2018).

     The Pennsylvania Commercial Code defines a person entitled to enforce

an instrument, in this case a promissory note, as:

           (1)   the holder of the instrument;

           (2)   a nonholder in possession of the
                 instrument who has the rights of a holder;
                 or

           (3)   a person not in possession of the
                 instrument who is entitled to enforce the
                 instrument pursuant to section 3309
                 (relating  to   enforcement     of   lost,
                 destroyed or stolen instrument) or
                 3418(d)   (relating   to    payment    or
                 acceptance by mistake).

           A person may be a person entitled to enforce the
           instrument even though the person is not the owner


                                      -7-
J. A19043/18


            of the instrument or is in wrongful possession of the
            instrument.

13 Pa.C.S.A. § 3301. “Section 1201 defines a ‘holder,’ in relevant part, as

‘the person in possession of a negotiable instrument that is payable either to

the bearer or to an identified person that is the person in possession.’”

PHH Mortg. Corp. v. Powell, 100 A.3d 611, 620 (Pa.Super. 2014), quoting

13 Pa.C.S.A. § 1201(b)(21)(i).

      In their brief, appellants make broad arguments that it is VNB’s practice

to sell loans backed by the SBA on the secondary market. (See appellants’

brief at 15.) Mr. Engle appears to rely on, and cites to, forms that VNB filed

with the Securities and Exchange Commission (“SEC”) describing its practice

of originating SBA loans and then selling them on the secondary market.

Whether VNB is the owner or the “person entitled to enforce” the notes at

issue in this case is of no import.    Indeed, as explained by comment to

Section 3203 of the Pennsylvania Uniform Commercial Code:

            The right to enforce an instrument and ownership of
            the instrument are two different concepts. A thief who
            steals a check payable to bearer becomes the holder
            of the check and a person entitled to enforce it, but
            does not become the owner of the check. . . .
            Ownership rights in instruments may be determined
            by principles of the law of property, independent of
            Article 3, which do not depend upon whether the
            instrument was transferred under Section 3-203.
            Moreover, a person who has an ownership right in an
            instrument might not be a person entitled to enforce
            the instrument. . . . Although [a] document may be
            effective to give Y a claim to ownership of the
            instrument, Y is not a person entitled to enforce the



                                      -8-
J. A19043/18


            instrument until    Y   obtains   possession   of   the
            instrument.

PHH Mortg. Corp., 100 A.3d at 621, quoting 13 Pa.C.S.A. § 3203 Comment.

      Here, the evidence of record, through Mr. Kochenthal’s testimony,

reflects that VNB was a holder of the promissory notes at issue and was

accordingly entitled to enforce them. Therefore, we find that the trial court

did not err when it determined that VNB was entitled to enforce the promissory

notes.

      Mr. Engle next contends that the trial court erred when it concluded that

Mr. Engle was personally liable for the promissory notes for both loan

agreements with VNB. (Appellants’ brief at 18.) Specifically, Mr. Engle argues

that he cannot be held personally liable because he neither signed nor

endorsed the promissory notes in his individual capacity. (Id. at 19.)

            “It is a basic tenet of agency law that an individual
            acting as an agent for a disclosed [principal] is not
            personally liable on a contract between the [principal]
            and a third party unless the agent specifically agrees
            to assume liability.” In re Estate of Duran, 692 A.2d
            176, 179 (Pa.Super. 1997). Nevertheless, a person
            acting as an agent may assume personal liability on a
            corporate contract where he executes a contract in his
            own name or voluntarily undertakes a personal
            responsibility. B & L Asphalt Industries, Inc. v.
            Fusco, 753 A.2d 264, 270 (Pa.Super. 2000).

Bennett v. A.T. Masterpiece Homes at Broadspring, LLC, 40 A.3d 145,

150 (Pa.Super. 2012).




                                     -9-
J. A19043/18

        Here, Mr. Engle admitted to signing a personal guarantee for both loan

agreements.      (Notes of testimony, 5/17/16 at 136-138.)        The personal

guarantee for the first loan agreement provided, in relevant part,

             [Mr. Engle] unconditionally guarantees payment to
             [VNB] of all amounts owing under the [promissory
             note]. This Guarantee remains in effect until the
             [promissory note] is paid in full. [Mr. Engle] must pay
             all amounts due under the [promissory note] when
             [VNB] makes written demand upon [Mr. Engle].
             [VNB] is not required to seek payment from any other
             source before demanding payment from [Mr. Engle].

Personal guarantee, 5/11/05. Mr. Engle signed the guarantee on May 11,

2005.

        On October 11, 2005, Mr. Engle signed a personal guarantee that

provided the following:

             I understand that I am responsible for the payment of
             the full amount of the Obligations, even if there are
             other Guarantors. You can demand payment from me
             without first (a) seeking payment from the Borrower
             or any other Obligor or (b) trying to collect from the
             Mortgaged Property or any other collateral.

Personal guarantee, 10/11/05.

        The trial court admitted into evidence a copy of the June 26, 2007

settlement agreement, which contained copies of both promissory notes and

both personal guarantees. (Notes of testimony, 5/17/16 at 44.) Therefore,

we find that the trial court did not err when it concluded that Mr. Engle is

personally liable for the repayment of both of the loans in question.




                                     - 10 -
J. A19043/18

      Mr. Engle also avers that the trial court erred because VNB failed to

produce the first and second loan agreements.          (Appellants’ brief at 20.)

Specifically, Mr. Engle states that the trial court only admitted into evidence

copies of the promissory notes, rather than copies of the “elusive” loan

agreements.     (Id. at 21.)        Mr. Engle further argues that because

Engle Eyewear, and not Mr. Engle, was the maker of each note, the trial court

erred in its conclusion that Mr. Engle is personally liable on the loans. (Id.)

As discussed extensively above, Mr. Engle executed personal guarantees for

both loans. Accordingly, this issue is without merit.

      Under his next issue on appeal, Mr. Engle avers that the trial court erred

when it held that VNB and Messrs. Kochenthal or Prevoznik owed no duty to

Mr. Engle, and were therefore not liable to him for the “unauthorized and

improper   public   dissemination    of   [Mr.]   Engle’s   confidential   financial

information and personal identifiers, including his social security number.”

(Appellants’ brief at 22.)   Specifically, Mr. Engle claims that VNB and its

employees violated the federal Gramm-Leach-Bliley Act, 15 U.S.C. § 6801

et seq., as well as Pennsylvania law pertaining to the privacy of social security

numbers when VNB and its employees disclosed his social security number in

the complaint VNB filed against appellants and that the trial court erred when

it entered a verdict in favor of appellees. (Id. at 22-23, citing 74 P.S. § 201

et seq.)   Additionally, Mr. Engle alleges that the trial court erred when it

entered judgment in favor of appellees on his claims of conversion of



                                     - 11 -
J. A19043/18

intangible personal property, negligence, and negligence per se and granted

appellees’ applications for nonsuit for the intentional infliction of emotional

distress and concerted tortious conduct causes of action. Mr. Engle likewise

avers that the trial court erred when it granted Mr. Kochenthal’s application

for nonsuit on the grounds that Mr. Kochenthal was shielded from personal

liability due to his status as a corporate officer for VNB.6



Gramm-Leach-Blilely Act

      When it passed the Gramm-Leach-Blilely Act, Congress, as noted by

appellant, declared its policy to be, “that each financial institution has an

affirmative and continuing obligation to respect the privacy of its customers

and to protect the security and confidentiality of those customers’ nonpublic

personal information.”      15 U.S.C. § 6801(a).         Corresponding federal

regulations, however, reflect that the Gramm-Leach-Blilely Act’s protections

do not apply to business loans. Indeed, as noted by appellees:

            This part applies only to nonpublic personal
            information about individuals who obtain financial
            products or services primarily for personal, family or
            household purposes from the institutions listed below.
            This part does not apply to information about
            companies or about individuals who obtain


6 While the issues relating to these specific torts do not appear in appellants’
statement of questions presented, we find that they could be fairly considered
to be subsidiary questions to the second question identified in their brief. See
Pa.R.A.P. 2116(a) (“The statement [of questions presented] will be deemed
to include every subsidiary question fairly comprised therein”). Therefore, we
shall address Mr. Engle’s sub-issues on their merits.


                                      - 12 -
J. A19043/18


            financial products or services for business,
            commercial, or agricultural purposes.

16 C.F.R. § 313.1(b) (emphasis added). Moreover, in this Commonwealth,

while our General Assembly has passed legislation prohibiting the public

posting or display of an individual’s social security number, such prohibitions

do not apply to “a document that originated with or is filed with, recorded

in or is maintained by any court component or part of the unified

judicial system.” 74 P.S. § 201(a)(1), (e) (emphasis added).

      Here, the record reflects that Mr. Engle obtained a loan from VNB for

business purposes. The record further reflects that VNB and its employees

disclosed Mr. Engle’s social security number only when VNB filed its complaint

against appellants with the trial court. Based on the plain language of the

relevant federal regulations and state statutes, Mr. Engle’s claim that

appellees violated the Gramm-Leach-Blilely Act is without merit.           We,

therefore, find that the trial court did not commit an error of law when it

entered a verdict in favor of VNB and its employees.



Conversion of Intangible Personal Property

      Mr. Engle invites this court to follow the lead of Massachusetts,

New York, and other jurisdictions and recognize a common law cause of action

in conversion for the misappropriation and mishandling of intangible personal

property. (See appellants’ brief at 29-33.) We are required to decline this

invitation. Only our supreme court or the General Assembly may adopt new


                                    - 13 -
J. A19043/18

causes of action within the Commonwealth. D’Errico v. DeFazio, 763 A.2d

424, 433-434 (Pa.Super. 2000), appeal denied, 782 A.2d 546 (Pa. 2001),

citing Taylor v. Albert Einstein Medical Center, 754 A.2d 650 (Pa. 2000).

      Even if we had the authority to recognize and adopt a cause of action at

common law, we are prevented from doing so because this issue is waived on

appeal.   The Pennsylvania Rules of Appellate Procedure mandate that any

issue not included in an appellant’s concise statement of issues complained of

on appeal is waived. Pa.R.A.P. 1925(b)(vii); see also In re D.Y., 34 A.3d

177, 180-181 (Pa.Super. 2011), appeal denied, 47 A.3d 848 (Pa. 2012).

      Here, Mr. Engle did not include any issues pertaining to Pennsylvania’s

recognizing the cause of action of conversion of intangible personal property

at common law in his Rule 1925(b) statement.         Accordingly, the issue is

waived on appeal.



Negligence and Negligence Per Se

      Mr. Engle next argues that the trial court erred when it entered a verdict

in favor of VNB and against Mr. Engle on Mr. Engle’s negligence and negligence

per se claims because VNB owned him a duty to not disclose his social security

number.    (See appellants’ brief at 33-36.)    As discussed above, the rule

against disclosure does not apply to court filings. In order to prevail on a

negligence cause of action, a plaintiff must establish (1) a legally recognized

duty owed by the defendant; (2) a breach of that duty; (3) damages suffered



                                    - 14 -
J. A19043/18

by the plaintiff; and (4) a causal nexus between the breach of the duty owed

and damages suffered by the plaintiff. Eckroth v. Pennsylvania Elec., Inc.,

12 A.3d 422, 427 (Pa.Super. 2010), appeal denied, 21 A.3d 678 (Pa. 2011).

      Additionally, Mr. Engle brought a cause of action under negligence

per se. Our cases define negligence per se as “conduct, whether of action

or omission, which may be declared and treated as negligence without any

argument   or     proof   as   to   the    particular   surrounding   circumstances.

Pennsylvania recognizes that a violation of a statute or ordinance may serve

as the basis for negligence per se.” Mahan v. Am-Gard, Inc., 841 A.2d

1052, 1059 (Pa.Super. 2003), appeal denied, 858 A.2d 110 (Pa. 2004),

quoting Wagner v. Anzon, Inc., 684 A.2d 570, 574 (Pa.Super. 1996). In

order to prevail on a negligence per se cause of action, a plaintiff must prove

by a preponderance of the evidence that:

            (1)    The purpose of the statute must be, at least in
                   part, to protect the interest of a group of
                   individuals; as opposed to the public generally;

            (2)    The statute or regulation must clearly apply to
                   the conduct of the defendant;

            (3)    The defendant must violate the statute or
                   regulation;

            (4)    The violation of the statute or regulation must
                   be the proximate cause of the plaintiff’s injuries.

Ramalingam v. Keller Williams Realty Group, Inc., 121 A.3d 1034,

1042-1043 (Pa.Super. 2015), quoting Schemberg v. Smicherko, 85 A.3d

1071, 1073-1074 (Pa.Super. 2014).


                                          - 15 -
J. A19043/18

      As discussed in detail above, appellees do not owe a duty to Mr. Engle

in this case pertaining to the disclosure of his social security number.

Accordingly, his negligence claim is without merit. Further, Mr. Engle’s claim

of negligence per se must likewise fail, as Mr. Engle has failed to establish

that appellees have violated any statute, regulation, or ordinance. Therefore,

we find that the trial court did not commit an error of law when it entered

judgment in favor of appellees for Mr. Engle’s causes of action sounding in

negligence and negligence per se.



Intentional Infliction of Emotional Distress

      Mr. Engle next argues that the trial court erred when it granted

appellees’ application for nonsuit pertaining to Mr. Engle’s claim of intentional

infliction of emotional distress (“IIED”). Specifically, Mr. Engle alleges that

the trial court erred by failing to consider the “actual elements” of IIED.

(Appellants’ brief at 45-46.)

            Our standard of review regarding the entry of nonsuit
            is well settled:

                  A trial court may enter a compulsory
                  nonsuit on any and all causes of action if,
                  at the close of the plaintiff’s case against
                  all defendants on liability, the court finds
                  that the plaintiff has failed to establish a
                  right to relief. Pa.R.C.P. No. 230.1(a),
                  (c); see Commonwealth v. Janssen
                  Pharmaceutica, Inc., [] 8 A.3d 267,
                  269 n.2 ([Pa.] 2010).          Absent such
                  finding, the trial court shall deny the
                  application for a nonsuit. On appeal,


                                     - 16 -
J. A19043/18


                  entry of a compulsory nonsuit is affirmed
                  only if no liability exists based on the
                  relevant facts and circumstances, with
                  appellant receiving “the benefit of every
                  reasonable inference and resolving all
                  evidentiary conflicts in [appellant’s]
                  favor.” Agnew v. Dupler, [] 717 A.2d
                  519, 523 ([Pa.] 1998). The compulsory
                  nonsuit is otherwise properly removed
                  and the matter remanded for a new trial.

            Scampone v. Highland Park Care Ctr., [] 57 A.3d
            582, 595-96 ([Pa.] 2012). The appellate court must
            review the evidence to determine whether the trial
            court abused its discretion or made an error of law.
            Barnes v. Alcoa, Inc., 145 A.3d 730, 735 (Pa.Super.
            2016).

Baird v. Smiley, 169 A.3d 120, 124 (Pa.Super. 2017).

      In order to prevail on a cause of action of IIED, a plaintiff must establish

the following: “(1) the conduct must be extreme and outrageous; (2) it must

be intentional or reckless; (3) it must cause emotional distress; [and] (4) that

distress must be severe.” Hoy v. Angelone, 691 A.2d 476, 482 (Pa.Super.

1997), affirmed, 720 A.2d 745 (Pa. 1998), citing Hooten v. Penna. College

of Optometry, 601 F. Supp. 1151, 1155 E.D.Pa. 1984); Restatement

(Second) of Torts § 46. The Hoy court further stated:

            While our courts recognize a cause of action for
            intentional infliction of emotional distress, we have
            allowed recovery in only very egregious cases. See
            Papieves v. Kelly, [] 263 A.2d 118, ([Pa.] 1970)
            (concealing child’s death and withholding body from
            parents). But see D’Ambrosio v. Pennsylvania
            National Mutual Casualty Insurance Co., [] 431
            A.2d 966 ([Pa.] 1981) (insurance company’s alleged
            bad faith failure to honor a claim does not rise to level
            of extreme or outrageous conduct); Forster v.


                                     - 17 -
J. A19043/18


            Manchester, [] 189 A.2d 147 ([Pa.] 1963) (not
            outrageous to follow an accident victim, conducting
            surveillance to determine the extent of the injury);
            Mullen v. Suchko, [] 421 A.2d 310 ([Pa.Super.]
            1980) (broken promise of financial support from lover
            not extreme and outrageous).

Hoy, 691 A.2d at 482-483; see also Toney v. Chester County Hosp., 961

A.2d 192, 203 (Pa.Super. 2008), affirmed, 36 A.3d 83 (Pa. 2011)

(per curiam) (“allegations of negligence and carelessness do not rise to the

level of conduct premised upon standards such as ‘atrocious’ and ‘utterly

intolerable’ behavior”).

      In the case before us, we find that the trial court properly concluded

that Mr. Engle has not established that liability exists based on the relevant

facts and circumstances, even with the benefit of every reasonable inference.

Specifically, the trial court did not err when it determined that Mr. Engle did

not present sufficient evidence that appellees’ disclosure of his social security

number in a court filing was extreme or outrageous. Therefore, the trial court

did not abuse its discretion when it granted appellees’ application for a

nonsuit.


Concerted Tortious Conduct

      Mr. Engle next argues that the trial court erred when it granted

appellees’ application for a nonsuit pertaining to his claim of concerted tortious

conduct.




                                     - 18 -
J. A19043/18


          Section 876 of the Restatement (Second) of Torts
          addresses the tort of civil aiding and abetting, which
          is also known as concerted tortious conduct:

                § 876. Persons Acting in Concert

                For harm resulting to a third person from
                the tortious conduct of another, one is
                subject to liability if he

                (a)   does a tortious act in concert
                      with the other or pursuant to
                      a common design with him, or

                (b)   knows     that  the   other’s
                      conduct constitutes a breach
                      of duty and gives substantial
                      assistance or encouragement
                      to the other so to conduct
                      himself, or

                (c)   gives substantial assistance
                      to the other in accomplishing
                      a tortious result and his own
                      conduct,            separately
                      considered,    constitutes   a
                      breach of duty to the third
                      person.

                ***

                Comment on Clause (a):

                a.    Parties are acting in concert
                      when they act in accordance
                      with    an    agreement     to
                      cooperate in a particular line
                      of conduct or to accomplish a
                      particular   result.      The
                      agreement need not be
                      expressed in words and may
                      be implied and understood to
                      exist from the conduct itself.
                      Whenever two or more


                                  - 19 -
J. A19043/18


                        persons commit tortious acts
                        in concert, each becomes
                        subject to liability for the acts
                        of the others, as well as for his
                        own acts. The theory of the
                        early common law was that
                        there was a mutual agency of
                        each to act for the others,
                        which made all liable for the
                        tortious acts of any one.

HRANEC Sheet Metal, Inc. v. Metalico Pittsburgh, Inc., 107 A.3d 114,

120 (Pa.Super. 2014), quoting Restatement (Second) of Torts § 876 (1977)

and comment on clause (a).

      As established in detail above, Mr. Engle failed to establish that either

appellee engaged in tortious conduct.         Accordingly, Mr. Engle’s claim of

concerted tortious conduct must fail, as he is not able to establish all three

elements of his claim. Therefore, we find that the trial court did not abuse its

discretion when it granted appellees’ application for a nonsuit.



Participation Theory

      Next, Mr. Engle contends that the trial court erred when it granted

Mr. Kochenthal’s application for nonsuit on the grounds that Mr. Kochenthal

was shielded from personal liability due to his status as a corporate officer of

VNB. Specifically, Mr. Engle argues that Mr. Kochenthal should be held liable

for his alleged tortious conduct under the participation theory. (Appellants’

brief at 38.)




                                     - 20 -
J. A19043/18

      “The law of Pennsylvania has long recognized that personal liability can

be found against a corporate officer who actually participates in the wrongful,

injury-producing act.”   Brindley v. Woodland Village Restaurant, Inc.,

652 A.2d 865, 868 (Pa.Super. 1995), quoting Amabile v. Auto Kleen Car

Wash, 376 A.2d 247, 252 (Pa.Super. 1977). As established above, this claim

must likewise fail because Mr. Engle failed to establish that Mr. Kochenthal

participated in any tortious conduct. Therefore, the trial court did not abuse

its discretion when it granted Mr. Kochenthal’s application for a nonsuit.



Cross-Examination of Richard E. Fischbein, M.D.

      Finally, Mr. Engle alleges that the trial court erred when it overruled five

of Mr. Engle’s objections that were raised on cross-examination during

Richard Fischbein, M.D.’s deposition. Specifically, Mr. Engle claims that the

trial court’s decision represents reversible error that “affects both its decision

on nonsuit, as well as its merits determination.” (Appellants’ brief at 63.) We

find that Mr. Engle has waived this issue on appeal.

            “The Rules of Appellate Procedure state unequivocally
            that each question an appellant raises is to be
            supported by discussion and analysis of pertinent
            authority.” Estate of Haiko v. McGinley, 799 A.2d
            155, 161 (Pa.Super. 2002); Pa.R.A.P. 2119(b).
            “Appellate arguments which fail to adhere to these
            rules may be considered waived, and arguments
            which are not appropriately developed are waived.
            Arguments not appropriately developed include those
            where the party has failed to cite any authority in
            support of a contention.” Lackner v. Glosser, 892
            A.2d 21, 29-30 (Pa.Super. 2006) (citations omitted).


                                     - 21 -
J. A19043/18


            This Court will not act as counsel and will not develop
            arguments on behalf of an appellant. Irwin Union
            National Bank and Trust Company v. Famous
            and Famous and ATL Ventures, 4 A.3d 1099, 1103
            (Pa.Super. 2010) (citing Commonwealth v. Hardy,
            918 A.2d 766, 771 (Pa.Super.2007)). Moreover, we
            observe that the Commonwealth Court, our sister
            appellate court, has aptly noted that “[m]ere issue
            spotting without analysis or legal citation to support
            an assertion precludes our appellate review of [a]
            matter.” Boniella v. Commonwealth, 958 A.2d
            1069, 1073 n.8 (Pa.Cmwlth. 2008) (quoting
            Commonwealth v. Spontarelli, 791 A.2d 1254,
            1259 n. 11 (Pa.Cmwlth. 2002)).

Coulter v. Ramsden, 94 A.3d 1080, 1088-1089 (Pa.Super. 2014), appeal

denied, 110 A.3d 998 (Pa. 2014).

      Here, Mr. Engle’s brief provides little more than an identification of the

trial court decisions that form the basis of his appeal and broad conclusions

alleging that the trial court erroneously overruled Mr. Engle’s objections,

improperly received Dr. Fischbein’s testimony into evidence, and improperly

required Mr. Engle to establish elements that were not part of the causes of

action pleaded in his complaint. (See appellants’ brief at 56-63.) Mr. Engle

provides no references to any governing authority in support of his contention,

nor does he provide any substantive analysis.      Accordingly, Mr. Engle has

waived this issue on appeal.

      Judgments affirmed.




                                    - 22 -
J. A19043/18




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 5/1/2019




                          - 23 -